—Judgment unanimously affirmed. Memorandum: We reject the contention that defendant was denied due process of law as the result of the severance granted to a codefendant during the trial. Defendant waived his challenge to the severance by joining that codefendant’s motion (see, People v Alvarez, 198 AD2d 171, lv denied 83 NY2d 802; People v Aezah, 191 AD2d 312, 313, lv denied 81 NY2d 1010; People v Corley, 162 AD2d 1020, lv denied 76 NY2d 892) and by declining County Court’s offer to grant a mistrial (see, People v King, 192 AD2d 556, lv denied 81 NY2d 1075). Moreover, the contention that defendant was denied his right to be tried by a jury of his own choosing because he was compelled to share his peremptory challenges with the codefendants is not preserved for review (see, CPL 470.05 [2]; People v Hilton, 187 AD2d 608, lv denied 81 NY2d 887), and we decline to address that issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
The court properly denied defendant’s motion to preclude the identification testimony of a prosecution witness based upon the People’s failure timely to provide a CPL 710.30 notice. The record supports the court’s finding that the identi*988fication of defendant by that witness, who is defendant’s cousin, was merely confirmatory and thus exempt from the notice and hearing requirements of CPL 710.30 (see, People v Rodriguez, 79 NY2d 445). (Appeal from Judgment of Onondaga County Court, Burke, J.—Murder, 2nd Degree.) Present —Denman, P. J., Green, Fallon, Balio and Boehm, JJ.